j ORIGINAL                                      05/10/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: OP 22-0200


                                      OP 22-0200
                                                                 Fr 5D
RYAN J. HAGERMAN,                                                 PAM   10 2022
                                                                BOWL:A 1-2 efenwod
                                                              Clerk of Supreme
                                                                                court
              Petitioner,                                        State of Montana



       v.
                                                                     ORDER
 JAMES SALMONSEN, Warden, Montana State Prison,
 and MIKE LINDER, Yellowstone County Sheriff,

              Respondents.



      Ryan J. Hagerman petitions this Court for habeas relief, contending that, pursuant
to the Warrant issued by the Governor of the State of Montana, he should be returned to
Colorado where he has charges pending. Hagerman requests: (1) this writ issue; (2) he
receive monetary compensation for damages from days of illegal incarceration; and
(3) "Case law to prevent further injustice to Due Process of Law for Montanans."
      Hagerman explains that he is currently detained at the Montana State Prison under
the Governor's warrant for a charge from Colorado and that prior to his transfer, he was
held at the Yellowstone County Detention Center (YCDC). He provides that upon his
arrest in October 2021, he learned that he was a fugitive from justice. Hagerman contends
that the delay of 124 days in the YCDC without release as well as the non-compliance with
the criminal extradition act violate his due process rights. See §§ 46-30-302 and 46-30-
303, MCA. He includes a copy of a signed Governor's Warrant, dated February 16, 2022.
Hagerman challenges the arrest, the different RID numbers on the warrants for failure to
appear from Adams County, Colorado, and the sixty-day extension that the Yellowstone
County Justice Court issued in December 2021.
       While Hagerman may seek habeas corpus relief concerning his extradition or lack
thereof, his challenges lack merit. Section 46-30-217, MCA. The Justice Court had
authority to grant the extension of time. Pursuant to § 46-20-304, MCA, "a judge or
magistrate . . . may recommit the accused for a further period of 60 days . . . ." This Court
declines to address his claim of the different RID numbers because the complete record is
not before this Court. Lastly, Montana law allows for prosecution of an offender to proceed
in this state while a requisition is pending. Section 46-30-202, MCA, provides that:
       If a criminal prosecution has been instituted against a person under the laws
       of this state and is still pending, the governor may surrender the person on
       demand of the executive authority of another state or hold the person until
       the person has been tried and discharged or convicted and punished in this
       state.

When the Governor issued the warrant, Hagerman had several criminal matters pending in
the Yellowstone County District Court. Hagerman cannot return to Colorado presently.
       Available electronic records indicate that in August 2020, the State charged
Hagennan with felony criminal possession of dangerous drugs and two misdemeanors.
After accepting his guilty plea, the District Court imposed a three-year suspended term to
Department of Corrections (DOC) in May 2021 (hereinafter first sentence).                  On
September 30, 2021, the State charged Hagerman with felony theft when he exerted
unauthorized control over a 2002 Ford Ranger. On October 12, 2021, the State charged
Hagerman with a misdemeanor and felony theft when he took a 2006 Dodge Grand
Caravan that did not belong to him. On January 3, 2022, the Yellowstone County District
Court committed Hagerman to the DOC for two, concurrent three-year terms for the felony
theft convictions and awarded Hagerman credit for time served from October 10, 2021 to
December 2, 2021.       The District Court also revoked his first sentence, imposing a
suspended DOC term of two years and 290 days to run concurrently with his other
sentences.
       When Hagerman was arrested in 2021, he had at least three criminal cases pending.'
His due process rights have not been violated. He received court-appointed counsel in his
cases, and the court notified him of his rights during his proceedings.



  The District Court issued an Order dismissing a second 2020 criminal case because the Justice
Court sentenced Hagerman on the misdemeanor offenses. State v. Hagerman, No. DC 20-1442,
Order to Dismiss Without Prejudice (Mont. 13 Judicial Dist. Ct. Apr. 5, 2021).
                                              2
       Hagerman has not demonstrated illegal incarceration. Section 46-22-101(1), MCA.
He was held in this state until the adjudication of his criminal cases. He is not entitled to
habeas corpus relief or any of his other requested claims for relief. Therefore,
       IT IS ORDERED that Hagerman's Petition for Writ of Habeas Corpus is DENIED
and DISMISSED.
       The Clerk is directed to provide a copy of this Order to: counsel of record; Sheriff
Mike Linder, Yellowstone County; and Ryan J. Hagerman personally.
                      y)=2,
      DATED this 11,) day of May, 2022.




                                                                Chief Justice




                                                                  Justices




                                              3